Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Examiner Note: On May 25, 2022, examiner reached out to the Applicant's representative attorney Giuseppe Molaro, Reg. No. 52,039 and conducted examiner-initiated telephone interview. The purpose of the interview was to communicate the restriction and election requirement and expedite the prosecution of the application. Applicant’s representative requested the office to render/provide an office action at this time. 
I.	Claims 1-6 and 8, as described in the first embodiment on paragraph 0007 of applicant’s specification, are drawn to a lighting control device, comprising: a memory component; logic, at least a portion of the logic implemented in circuitry coupled to the memory component, the logic to: generate a sequence number and store the sequence number in the memory component; process a synchronization request message from a lighting device received over a wireless local area network (LAN); determine a challenge number included in the synchronization request message; generate a synchronization response message, the synchronization response message to include the challenge number and the sequence number; and cause transmission of the synchronization response message to the lighting device over the wireless LAN., classified in class, H04L9, and subclass 0631.
II.	Claims 17-18, 21-25 and 27-30, as described in the second embodiment on paragraph 0009 of applicant’s specification, are drawn to a lighting control device, comprising: a user interaction component; a memory component; logic, at least a portion of the logic implemented in circuitry coupled to the memory component and the user interaction component, the logic to: process a setup message assigning a first lighting device and a second lighting device and a corresponding lighting action to the user interaction component; receive an input from a user through the user interaction component; retrieve a sequence number stored in the memory component; increment the sequence number to generate an incremented sequence number; generate a command message in response to the received input from the user, the command message to include a command instruction corresponding to the lighting action, the command message to further include the incremented sequence number; and causing transmission of the command message to the first and second lighting devices over a wireless local area network (LAN), classified in class H04W12, and subclass 041.
III.	Claims 72-80, as described in the third embodiment on paragraph 0013 of applicant’s specification, are directed to a lighting device, comprising: a lighting load; a memory component; logic, at least a portion of the logic implemented in circuitry coupled to the memory component and the lighting load, the logic to: process a command message received from a lighting control device over a wireless local area network (LAN); determine a first sequence number included in the command message; retrieve a second sequence number from the memory component; compare the first and second sequence numbers; and determine a command instruction included in the command message and control the lighting load based on the command instruction when the first sequence number is greater than the second sequence number, classified in class, H04W12, and subclass 033.
2.	The inventions are distinct, each from the other because of the following reasons:
The inventions in Group I, II and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct from each other if they are shown to be separately usable. 
The limitation and the specific sequence of steps recited in Group I or sub-combination I, is generally used for generating or derivation of control keys or commands by generating a sequence number and processing a synchronization request message from a lighting device and generating a synchronization response message.  

However, unlike group I and group III, group II or sub-combination II, is generally used for control key generation or derivation in the control key management system by generating a command message in response to the received input from the user, the command message to include a command instruction corresponding to the lighting action and causing transmission of the command message to the first and second lighting devices over a wireless local area network (LAN).
However, unlike group I and group II, group III or sub-combination III is used for protecting confidentiality of the control commands by processing a command message received from a lighting control device over a wireless local area network (LAN) and comparing the first and second sequence numbers; and determine a command instruction included in the command message and control the lighting load based on the command instruction when the first sequence number is greater than the second sequence number.
Since, these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498